Citation Nr: 0721162	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Veteran represented by:	The American Legion
 

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1956 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2002, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In February 2005, the veteran appeared at a hearing before 
the undersigned. A transcript of the hearing is in the 
record.  

In a decision, dated in July 2005, the Board denied the claim 
of service connection for chronic obstructive pulmonary 
disease.  The veteran then appealed the Board's decision to 
the United States Court of Appeals (Court) for Veterans 
Claims.  In an Order, dated in March 2006, the Court granted 
a Joint Motion to Remand of the parties (the VA Secretary and 
the veteran), vacated the Board's decision of July 2005, and 
remanded the case to the Board for readjudication consistent 
with the Motion.  Copies of the Joint Motion and the Order of 
the Court are part of the veteran's file. 

Pursuant to the Joint Motion for Remand, under the duty to 
assist, in November 2006, the Board remanded the case for a 
VA pulmonary examination and for a medical opinion as to 
whether it was at least as likely as not that chronic 
obstructive pulmonary disease found was due to an injury or 
disease during the veteran's period of service from January 
1956 to March 1968.  The requested VA examination and medical 
opinion were obtained in December 2006.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).




FINDING OF FACT

Chronic obstructive pulmonary disease was not affirmatively 
shown to have had onset during service, and chronic 
obstructive pulmonary disease, first diagnosed after service, 
is unrelated to an injury, disease, or event of service 
origin by continuity of symptomatology or by competent 
medical evidence.   


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303(a), (b), and (d) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2003 and in November 2006.  

The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the degree of 
disability assignable and the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument, which he did, and evidence.  The claim was then 
readjudicated following substantial content-complying notice 
as evidenced by the supplemental statement of the case, dated 
in February 2007.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records 
and VA records.  In accordance with the Joint Motion, the 
veteran has been afforded a VA pulmonary examination and 
medical opinion was obtained.  In March 2007, the veteran 
indicated that he had no other information or evidence to 
submit.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records disclose that on enlistment 
examination, in the medical history form, the veteran 
reported having had shortness of breath occasionally.  On 
clinical evaluation, the veteran's lungs and chest were 
normal and no pulmonary defect or abnormality was noted. 

The service medical records show that in March and May 1958 
the veteran had an upper respiratory infection and sinus 
trouble.  In August 1958, he had a bad cold and walking 
pneumonia was suspected but the chest X-ray was normal.  In 
November 1958, he had an upper respiratory infection.  On 
examination in January 1959, the lungs and chest were normal, 
and a chest X-ray was normal.  In June 1959 and October 1963, 
he had sinus problems.  In September 1960, a chest X-ray was 
normal.  On annual examination in September 1963, annual 
flying examination in July 1964, annual examination in August 
1965, and examination in March 1966, the lungs and chest were 
normal, and chest X-rays were negative.  

In September 1966, the veteran had an upper respiratory 
infection.  In January 1967, he had a cough and mild chest 
tightness, and the impression was viral tracheo-bronchitis.  
In April and May 1967, he had an acute upper respiratory 
infection, which kept him from flying.  On an annual 
examination in July 1967, the lungs and chest were normal, 
and a chest X-ray was negative.  It was noted that in April 
1967 he had an upper respiratory infection with no 
complications. 

On separation examination in the medical history form, the 
veteran reported having occasional chest pain and sinusitis.  
The examiner noted that a complete work-up for the chest pain 
had not revealed a medical problem and that the sinusitis was 
seasonal and currently asymptomatic without complications.  
On clinical evaluation, the lungs and chest were normal.  
A chest X-ray showed atelectasis in the left lung, but a 
comparison chest X-ray two days later showed a complete 
clearing of the atelectatasis and the chest was normal.  

After service, VA records disclose that in April 2000 history 
included chronic obstructive pulmonary disease, and the 
assessment was chronic obstructive pulmonary disease.  In 
February 2001, the veteran complained of chronic obstructive 
pulmonary disease and a chronic cough.  It was noted that the 
veteran had been a smoker, that he had worked in a copper 
mine, that he had coughed up blood for a long time, that he 
almost died from it a few times, and that he was on multiple 
medications.  The pertinent finding was poor air movement in 
the lungs and the assessment was chronic obstructive 
pulmonary disease.  

In a letter, dated in May 2001, a representative of the 
Barksdale Air Force Base reported that there were no medical 
records on file for the veteran.

In January 2002, the veteran stated that he had a breathing 
problem since he was stationed in Thailand while in service, 
that he had been put on medication that killed the feeling 
from his mouth down to his chest so he could breath and do 
his job as an air traffic controller, that he had been on 
medication ever since, and that he now needed medication to 
do everything. 

In the notice of disagreement, received in January 2003, the 
veteran stated that in October 1973 the cells of his lungs 
started rupturing and he almost bled to death. 

In a statement, received in January 2003, the veteran's 
sister stated that upon returning from Southeast Asia, the 
veteran had a lot of problems with his lungs, and in 1973, 
his lung ruptured and he almost bled to death.

VA records show that in January 2003 a pulmonary function 
test revealed moderate obstructive ventilatory impairment.  
In February 2003, the veteran complained of progressive 
breathing problems with symptoms of coughing, wheezing, 
shortness of breath at rest and on exertion with minimal 
activity, sputum, and chest pain and tightness.  History 
included smoking, but the veteran no longer smoked.  The 
veteran stated that while in service in Southeast Asia he had 
lung problems with hemoptysis and that the cells in his lung 
were rupturing.  After an examination, the impression was 
chronic bronchitis and wheezing most likely secondary to 
chronic obstructive pulmonary disease.  

In a statement, dated in September 2003, the veteran's ex-
wife stated that when she met and married the veteran in 
1970, he had had a pre-existing lung condition that resulted 
in ruptured lung tissues in the fall of 1973.  

VA records from April 2003 to October 2004 show treatment for 
chronic obstructive pulmonary disease. 

In February 2005, the veteran testified that he was diagnosed 
with chronic obstructive pulmonary disease in 2000, but he 
had breathing problems almost continuously since service.  He 
testified that he received private medical treatment for 
pulmonary symptoms beginning almost immediately after service 
and in 1973 he was hospitalized, when his lung cells 
ruptured.  He stated that had been unable to obtain records 
of the treatment because the medical facility did not keep 
records after eight years, that he had not tried get records 
prior to 1973, and that he had continued to receive private 
medical treatment until he began receiving treatment from VA 
in 2000.  

In compliance with the Court's Order and the Board's remand, 
the veteran was afforded a VA pulmonary examination in 
December 2006.  The examiner, nurse practitioner, reported 
that the veteran's claim file and VA records had been 
reviewed.  Medical history included the fact that the veteran 
was former smoker.  As for chronic obstructive pulmonary 
disease, the veteran had a dry cough and shortness of breath, 
but no hemoptysis, incapacitating episodes, or 
hospitalizations.  Pulmonary function test revealed severe 
obstructive ventilatory impairment.  The diagnosis was 
chronic obstructive pulmonary disease.  

On the question of whether the veteran's chronic obstructive 
pulmonary disease was caused by or the result of service, the 
examiner reported that the veteran was treated for upper 
respiratory infections, such as a cold, during service, which 
resolved during service, that there was no diagnosis of or 
treatment of a chronic or recurrent lung problem while in 
service to include on separation examination, and that 
chronic obstructive pulmonary disease developed years after 
service.  The examiner also reported that there was no 
relationship between the upper respiratory infections, which 
were treated and resolved in service, and the later 
development of chronic obstructive pulmonary disease.  The 
examiner did note that although the veteran was not a current 
smoker he did smoke and it is well known that tobacco 
addiction is a causative factor for the development of 
chronic obstructive pulmonary disease.  The examiner then 
concluded that the veteran's chronic obstructive pulmonary 
disease was not caused by or a result of military service, 
including treatment for individual upper respiratory 
infections during service.  

In a statement, dated in March 2007, the veteran stated that 
at the time of his separation from service he was advised 
that he could not use VA so he did not keep records until 10 
or 11 years ago.  He reiterated that his problems started in 
Thailand when he was given a narcotic to suppress a cough, 
which allowed him to keep working and that he continued to 
have problems since then as stated by his ex-wife and his 
sister.  He stated that he was not pleased with the VA 
examination in December 2006, which was conducted by a nurse 
practitioner. 

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

In his statements and testimony, the veteran asserts that 
chronic obstructive pulmonary disease began in service while 
he was stationed in Thailand and that the statements of his 
sister and ex-wife support his claim that he has had lung 
problems since service.

The service medical records show that from March to November 
1958 the veteran was treated twice for an upper respiratory 
infection associated with sinus trouble, once for a cold, and 
again for an isolated upper respiratory infection.  There was 
no evidence of lung involvement by X-ray.  For the next seven 
years from January 1959 to March 1966 he was treated twice 
for sinus problems, but again chest X-rays on several annual 
examinations were negative for lung pathology.  From 
September 1966 to May 1967, he was treated twice for upper 
respiratory infections and once for viral bronchitis.  On 
separation examination, the lungs and chest were normal.  
A chest X-ray showed atelectasis in the left lung, but a 
comparison chest X-ray two days later showed a complete 
clearing of the atelectatasis and the chest was normal.   

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis, chronic obstructive 
pulmonary disease was not affirmatively shown to have had 
onset during service.  38 C.F.R. § 3.303(a). 

Where as here, the chronicity of pulmonary disease in service 
is not adequately supported by the combination of 
manifestations sufficient to identify chronic obstructive 
pulmonary disease and sufficient observation to establish 
chronic obstructive pulmonary disease as there were only two 
isolated events that actually involved the lungs by clinical 
finding, the episode of bronchitis in January 1967, and by X-
ray on separation examination, both of which resolved without 
complication documented during service, then continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).

Whether there is continuity of symptomatology is a question 
of fact.  The record shows that after service chronic 
obstructive pulmonary disease by history was first documented 
in April 2000 and by clinical finding in February 2001, which 
at the earliest is more than three decades after service.  
While the veteran provided credible testimony that he has had 
breathing problems since service, and the veteran is 
competent to testify as to symptoms of an illness, the 
absence of documented complaints of chronic pulmonary disease 
from 1968 to 2000 weighs against the claim on the basis of 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Also the lack of 
evidence of treatment bears on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).  

As for the statements of the veteran's sister that upon 
returning from Southeast Asia the veteran had a lot of 
problems with his lungs and that he had lung ruptured in 
1973, and of his ex-wife that in 1970 the veteran had a 
pre-existing lung condition that resulted in a ruptured lung, 
the statements, although credible, do not establish 
continuous symptomatology after 1973.  And while the 
witnesses' statements are competent to prove that the veteran 
exhibited symptoms of an illness at a particular point in 
time, to the extent that the statements begin to address that 
the veteran had a particular illness, for example, "a lot of 
problems with his lungs" and "a pre-existing lung 
condition," the witnesses are not competent.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay witness competency 
is not unlimited, and the fact that a lay witness may 
personally know the veteran and may have had the opportunity 
to observe him does not render the witness' testimony 
universally competent in proceeding to determine service 
connection; lay testimony is competent in proceeding to 
establish service connection only when it regards symptoms of 
the veteran's illness and lay testimony is not competent to 
prove the veteran had or was diagnosed with a particular 
illness.). 

For these reasons, the Board rejects the lay statements as 
evidence of continuity of symptomatology. 



As the sole evidentiary basis for continuity of 
symptomatology are the statements and testimony of the 
veteran and as there is no other evidence, lay or medical, of 
continuous symptomatology, the Board finds that the 
preponderance of the evidence is against continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  38 U.S.C.A. 
§ 5107(b).  Moreover, there is no medical evidence of a nexus 
between the claimed continuous symptomatology, which has not 
been established, and the current chronic obstructive 
pulmonary disease.  Savage, 10 Vet. App. at 497.  

The record does show that on the question of whether the 
veteran's chronic obstructive pulmonary disease was caused by 
or the result of service, the VA examiner reported that the 
veteran was treated for upper respiratory infections, such as 
a cold, during service, which resolved during service, that 
there was no diagnosis of or treatment of a chronic or 
recurrent lung problem while in service to include on 
separation examination, and that chronic obstructive 
pulmonary disease developed years after service.  The 
examiner also reported that there was no relationship between 
the upper respiratory infections, which were treated and 
resolved in service, and the later development of chronic 
obstructive pulmonary disease.  The examiner then concluded 
that the veteran's chronic obstructive pulmonary disease was 
not caused by or a result of military service, including 
treatment for individual upper respiratory infections during 
service.  This medical evidence is uncontroverted and 
opposes, rather than supports, the claim of service 
connection for chronic obstructive pulmonary disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service is considered, applying 38 C.F.R. 
§ 3.303(d).

As for the VA examination that was conducted by a nurse 
practitioner, absent evidence that cast doubt on the nurse 
practitioner's competence and qualifications, the Board is 
entitled to assume the competence of a VA medical examiner to 
include a nurse practitioner, who having completed medical 
education and training, is competent to provide medical 
evidence under the regulation governing medical examinations.  
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(a)(1); Cox v. 
Nicholson, 20 Vet. App. 563 (2007). 



As for the veteran's statements and testimony to the extent 
that the veteran relates current chronic obstructive 
pulmonary disease to the symptoms in service, where, as here, 
the determinative issue involves a question of medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim. The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements and testimony do not constitute favorable medical 
evidence to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, as articulated above, the 
preponderance of the evidence is against the claim under 
38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


